Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 1 of 9




                                        CIV-21-239-D
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 2 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 3 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 4 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 5 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 6 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 7 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 8 of 9
Case 5:21-cv-00239-D Document 1 Filed 03/22/21 Page 9 of 9
